— Appeals by claimants from judgments of the Court of Claims in favor of the State. Claimants, husband and wdfe, sought damages for injuries to the wife, a passenger in an automobile, which was run into by a ear driven by a State trooper. Judgments reversed, on the law and facts, *890with costs to claimants in one action, and claims remitted to the Court of Claims to render judgments in favor of claimants, either party to be permitted to offer further evidence concerning injuries and damages. The court reverses findings of fact numbered 8, 10 and 11 of the decision on the claim of Ella May Osterhout and 5, 8, 9, 11, 12 and 13 of the State’s requests to find, and disapproves of all the conclusions of law in said decision and the I, II, III, V and VI conclusions of law in the State’s requests to find; also reverses the findings of fact numbered 4, 7, 9 and 10 of the decision on the claim of Leonard Osterhout and the 5, 8, 9, 11, 12 and 13 of the State’s requests to find, and disapproves all of the conclusions of law in said decision, and the I, II, III, V and VII conclusions of law in said State’s requests to find. Hill, P. J., Rhodes, McNamee, Bliss and Heffernan, JJ., concur.